FILED
                     UNITED STATES COURT OF APPEALS                             FEB 06 2014

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




WELLS FARGO & COMPANY; WELLS                      No. 13-15625
FARGO INSURANCE SERVICES USA,
INC.,                                             D.C. No. 4:12-cv-03856-PJH
                                                  Northern District of California,
              Plaintiffs - Appellants,            Oakland

  v.
                                                  ORDER
ABD INSURANCE & FINANCIAL
SERVICES, INC., FKA Insurance
Leadership Network, Inc.; KURT DE
GROSZ; BRIAN HETHERINGTON,

              Defendants - Appellees.


Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.

       Appellee’s Petition for Rehearing is DENIED.

       The full court has been advised of the Petition for Rehearing En Banc and no

judge of the court has requested a vote on the Petition for Rehearing En Banc. Fed.

R. App. P. 35. Appellee’s Petition for Rehearing En Banc is also DENIED.

       The memorandum disposition filed on December 20, 2013, is AMENDED

as follows.

       The second to last paragraph states:

              We also note that although the district court did not abuse its
       discretion by omitting consideration of the false affiliation claim
      because it was not properly raised below, we see no reason why that
      claim cannot be raised on remand and therefore hold that Wells Fargo
      can address any false affiliation claims it has in further proceedings
      consistent with this memorandum disposition.

      The second to last paragraph is deleted in its entirety and replaced with the

following language:

             We also note that although the district court did not abuse its
      discretion by omitting consideration of the false affiliation claim
      because it was not properly raised below, we see no reason why that
      claim cannot be raised on remand and therefore hold that Wells Fargo
      can address any false affiliation claims it has in further proceedings
      consistent with this memorandum disposition. We further note that
      the district court determined that Wells Fargo failed to establish that it
      would likely suffer irreparable harm if a preliminary injunction did
      not issue. In light of our recent decision in Herb Reed Enterprises,
      LLC v. Florida Entertainment Management, Inc., 736 F.3d 1239 (9th
      Cir. 2013), we decline to address this issue. Because neither the
      district court nor the parties had the benefit of Reed, the district court
      should revisit the issue of irreparable harm on remand. See id. at 1250
      ("Evidence of loss of control over business reputation and damage to
      goodwill could constitute irreparable harm.").

      No further petitions for rehearing or rehearing en banc will be

accepted.

      IT IS SO ORDERED.